Citation Nr: 0020136	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependents' educational assistance under 
Title 38, Chapter 35 of the United States Code.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945, July 1948 to July 1951, and July 1963 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to dependents' 
educational assistance under Title 38, Chapter 35 of the 
United States Code, and a January 1998 decision by the VA RO 
in Milwaukee, Wisconsin, which denied entitlement to DIC 
benefits.  The issue of entitlement to dependents' 
educational assistance under Title 38, Chapter 35 of the 
United States Code was previously before the Board in 
February 1999, at which time it was remanded for additional 
development. 

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claims for dependents' 
educational assistance under Title 38, Chapter 35 of the 
United States Code, and DIC benefits will be held in abeyance 
pending further development by the RO, as requested below.



REMAND

In October 1997, the appellant filed a Request for Approval 
of School Attendance, and an Application for DIC or Death 
Pension by Surviving Spouse or Child.  The RO in St. Louis, 
Missouri denied the claim of entitlement to dependents' 
educational assistance under Title 38, Chapter 35 of the 
United States Code in December 1997, and the appellant filed 
a notice of disagreement (NOD) with the decision the 
following month.  The Milwaukee, Wisconsin RO denied the 
claim of entitlement to DIC benefits in January 1998, and the 
appellant submitted a NOD with this decision in February 
1998.  She filed a substantive appeal (Form 9) with the 
denial of dependents' educational assistance in April 1998, 
and submitted a Form 9 as to the denial of DIC benefits in 
August 1998, perfecting her appeal.

In the April 1998 substantive appeal, the appellant indicated 
that she desired a travel Board hearing at the local RO.  She 
reiterated this request in her August 1998 Form 9.  
Consequently, a travel Board hearing was conducted at the VA 
RO in Oakland, California the following month.

In correspondence dated in November 1998, the appellant 
acknowledged the September 1998 travel Board hearing, and 
requested an additional hearing before a VA hearing officer 
at the RO in Oakland, California.  According to a July 1999 
report of contact at the Milwaukee, Wisconsin RO, the 
appellant clarified that she did not want a travel Board 
hearing regarding the issue of entitlement to DIC benefits, 
and confirmed her desire for a personal hearing before a VA 
hearing officer at the Oakland, California RO.  The file was 
transferred, but for reasons that are not clear on the 
record, the Oakland, California RO scheduled the claimant for 
a travel Board hearing in October 1999 that was canceled.  As 
the record before the Board currently stands, a personal 
hearing at the Oakland, California RO before a hearing 
officer was not scheduled and there is no documentation that 
the claimant's July 1999 request for such a hearing was 
canceled. 

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for a 
personal hearing before a VA hearing officer 
at the RO in Oakland, California, in the 
order that this request was received.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




